Citation Nr: 9914310	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  98-00 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for left ear tinnitus.

2.  Entitlement to service connection for a right knee 
disability.

3.  Entitlement to a compensable rating for service-connected 
bilateral pes planus.

4.  Entitlement to a compensable rating for residuals of a 
postoperative right wrist injury.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

William D. Teveri, Associate Counsel
INTRODUCTION

The veteran served on active duty from November 1956 to 
November 1959.

This appeal arises from a September 1997 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Indianapolis, Indiana, which granted the veteran's claims 
for service connection for a right ear hearing loss, 
assigning a 10 percent evaluation from December 18, 1996; 
bilateral pes planus, assigning a noncomepensable evaluation, 
effective December 18, 1996; and for residuals of a 
postoperative right wrist injury, assigning a noncompensable 
evaluation, effective December 18, 1996.  This decision also 
denied his claims for service connection for left ear 
tinnitus, a left ear hearing loss, and a right knee 
disability.  The veteran appealed only the assigned 
evaluations for bilateral pes planus and for residuals of a 
postoperative right wrist injury, and the denials of service 
connection for left ear tinnitus and a right knee disability.

The Board notes the veteran's requests for Travel Board and 
RO personal hearings were withdrawn by a February 1998 
statement from his representative.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  There is no medical evidence of a nexus between any left 
ear tinnitus and an inservice injury or disease or any other 
incident of service.

3.  There is no medical evidence of a nexus between any right 
knee disability and an inservice injury or disease or any 
other incident of service.

4.  There is no medical evidence that the veteran's right 
knee disability was caused or aggravated by his service 
connected bilateral pes planus; his claim for secondary 
service connection for a right knee disability is not 
plausible.

5.  The veteran's bilateral pes planus is not productive of 
more than mild disability; there is no medical evidence of 
the weight-bearing line over or medial to the great toe, with 
inward bowing of the tendo achillis, and pain on manipulation 
and use of the feet.

6.  The only current residual of the veteran's postoperative 
right wrist injury is a superficial scar, which is not tender 
and painful on objective demonstration or productive of any 
limitation of function or motion of the wrist.


CONCLUSIONS OF LAW

1.  The veteran's claim for service connection for left ear 
tinnitus is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

2.  The veteran's claim for service connection for a right 
knee disability is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

3.  The criteria for a compensable rating for bilateral pes 
planus have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.102, 3.321(b)(1), 4.71a, Diagnostic 
Code 5276 (1998).

4.  The criteria for a compensable rating for residuals of a 
postoperative right wrist injury have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.102, 
3.321(b)(1), 4.1-4.14, 4.118, Diagnostic Code 7804 (1998).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes the National Personnel Records Center (NPRC) 
responded to a request for the veteran's service medical 
records with a notice that the records were not available, 
cannot be reconstructed, and were presumed lost in a fire in 
1973 at that facility.  All attempts to obtain these records 
through alternative sources have been to no avail.  The 
United States Court of Appeals for Veterans Claims (formerly 
the United States Court of Veterans Appeals) (Court) has held 
that VA has a statutory duty to assist the veteran in 
obtaining military records.  See Jolley v. Derwinski, 1 Vet. 
App. 37, 39-40 (1990).  Furthermore, in Cuevas v. Principi, 3 
Vet. App. 542, 548 (1992), the Court held that the duty to 
assist is heightened when the service medical records are 
presumed destroyed and includes an obligation to search 
alternative forms of medical records which support the 
veteran's case.  The Board notes, however, that the RO made 
several attempts, including alternative searches, to obtain 
these records, all to no avail.  As these searches have 
exhausted all possible venues for obtaining these records, 
the statutory duty to assist has been fully met.  38 U.S.C.A. 
§ 5107(a); 38 C.F.R. § 3.159.  Accordingly, the veteran's 
claims must therefore be adjudicated based on the evidence 
now of record.


I.  Service connection claims

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303(a) 
(1998).  In addition, certain chronic diseases, including 
arthritis, may be presumed to have been incurred during 
service if they become manifest to a compensable degree 
within an applicable period after separation from active 
duty.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  If a condition noted during service is not 
shown to be chronic, then generally a showing of continuity 
of symptoms after service is required for service connection.  
38 C.F.R. § 3.303(b); see Grover v. West, No. 97-1048, slip 
op. at 5 (U.S. Vet. App. Jan. 5, 1999).  No conditions other 
than those listed in § 3.309(a) can be considered chronic for 
purposes of presumptive service connection under that 
section.  38 C.F.R. § 3.307(a).

The Court has established criteria for the determination of a 
well-grounded claim based upon the chronicity and continuity 
of symptomatology provisions of 38 C.F.R. § 3.303(b).  The 
Court has held that the chronicity provision of § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service or during an 
applicable presumptive period and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which, under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded or reopened on 
the basis of § 3.303(b) if the condition is observed during 
service or any applicable presumptive period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 493 
(1997).  The standard by which lay evidence suffices to 
demonstrate that a current disability relates to a disability 
suffered during service is whether a competent medical 
opinion is required to identify whether a present disability 
is related to an inservice disability, or whether such a 
determination can be made by the observation of a lay person.  
See Grover v. West, No. 97-1048, slip op. at 5 (U.S. Vet. 
App. Jan. 5, 1999); Savage, at 495.

The initial question which must be answered in this case, 
however, is whether the appellant has presented a well-
grounded claim for service connection.  In this regard, the 
appellant has "the burden of submitting evidence sufficient 
to justify a belief by a fair and impartial individual that 
the claim is well grounded;" that is, the claim must be 
plausible and capable of substantiation.  See 38 U.S.C.A. 
§ 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).

In order for a claim to be well grounded, there must be 
competent evidence of current disability (established by 
medical diagnosis); of incurrence or aggravation of a disease 
or injury in service (established by lay or medical 
evidence); and of a nexus between the inservice injury or 
disease and the current disability (established by medical 
evidence).  See generally Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table).  Medical 
evidence is required to prove the existence of a current 
disability and to fulfill the nexus requirement.  Lay or 
medical evidence, as appropriate, may be used to substantiate 
service incurrence.  See Layno v. Brown, 6 Vet. App. 465, 469 
(1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

A.  Tinnitus

The veteran's DD 214 indicates his military occupation 
specialty was ammunition storage specialist.  An April 1957 
Physical Profile Notification indicates the veteran was noted 
to have deafness, perceptive type, cause undetermined, right 
ear only.  He was assigned a PULHES number of 3 for hearing, 
indicating he had a medical condition or physical defect 
which required certain restrictions in assignment.  There is 
no mention of left ear tinnitus in this profile.  A September 
1958 Certificate indicates the veteran was limited as being 
unfit to perform duty requiring marked hearing acuity.  A 
November 1959 separation profile also contains the number 3 
PULHES hearing numerical assignment, with again no mention of 
left ear tinnitus.

No medical evidence has been presented indicating any 
complaints or diagnosis of tinnitus from November 1959 to 
March 1997, a period of some thirty-eight years.

During a March 1997 VA audio examination the veteran reported 
left ear tinnitus since his military service.  The examiner 
noted a summary of the audiology test results indicated a 
left ear mild to severe sensorineural hearing loss from 3000 
- 8000 hertz.  Speech discrimination was noted to be good in 
quiet, with tympanometry within normal limits.

In his October 1997 notice of disagreement the veteran stated 
that he had ringing in his ears since his exposure to 
excessive noise while in basic training, and he indicated 
that he continues to have this problem.  In an attachment to 
his January 1998 substantive appeal the veteran reported that 
his tinnitus first occurred during basic training late in 
1956 to early in 1957, and he indicated that he was sent to 
Walter Reed Army Hospital in 1957 for evaluation of the 
ringing in his ears, and deafness in his right ear was shown 
at that time.  Later in that same statement the veteran 
reported deafness had been diagnosed in the right ear at a VA 
hospital, and was, for the first time, "labeled tinnitus."  
He noted that this was when he first learned that a ringing 
in the ears was known as tinnitus.

The Board notes, as indicated above, that the veteran's claim 
is for left ear tinnitus.  While the veteran reported left 
ear tinnitus during his March 1997 VA audio examination, 
there is no medical evidence of record from any VA hospital 
diagnosing either left or right ear tinnitus, or indicating 
that right ear deafness was actually tinnitus, as noted in 
his January 1998 statement, nor is there any medical evidence 
linking any left ear tinnitus with his military service, or 
any incident of that service.

Indeed, the only evidence of record which alleges that any 
left ear tinnitus is the result of an inservice injury or 
disease are the veteran's own statements in the various 
documents he has submitted while advancing his claim.  
However well-intentioned those statements may be, the Board 
notes that the veteran, as a lay person, is not qualified to 
offer opinions regarding the etiology of tinnitus; such 
determinations require specialized knowledge or training, 
and, therefore, cannot be made by a lay person.  See Jones v. 
Brown, 7 Vet. App. 134, 137 (1994); Layno v. Brown, 6 Vet. 
App. 465, 470 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  See also Heuer v. Brown, 7 Vet. App. 379, 384 
(1995), citing Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
Where, as here, the determinative issue involves medical 
etiology, competent medical evidence that the claim is 
plausible is required in order for the claim to be well 
grounded.  LeShore v. Brown, 8 Vet. App. 406, 408 (1995).

The Board also notes the veteran's statement that VA 
physicians told him his left ear hearing problem was 
tinnitus.  The Court has addressed the question of whether a 
lay person's written statement about what a doctor told him 
can constitute the medical evidence of causation/etiology of 
a current disability during service that is generally 
necessary in order for a claim to be well grounded.  The 
Court held that it cannot.  These statements, "filtered as 
(they are) through a layman's sensibilities, of what a doctor 
purportedly said (are) simply too attenuated and inherently 
unreliable to constitute 'medical' evidence."  See Robinette 
v. Derwinski, 8 Vet. App. 69, 77-78 (1995).  A layperson's 
account of what a physician may or may not have diagnosed is 
insufficient to render a claim well grounded.  See Paulson v. 
Brown, 7 Vet. App. 466, 470 (1995).  Hence, this testimony 
cannot serve as a predicate for finding a well grounded 
claim.

A well grounded claim must be supported by evidence, not 
merely allegations.  See Tirpak, supra.  Consequently, as a 
well grounded claim for service connection requires medical 
evidence of a nexus between an inservice injury or disease 
and a current disability in order to be plausible, as noted 
above, and no such evidence has been submitted, the veteran's 
claim for service connection for left ear tinnitus must be 
denied as not well grounded.

B.  A right knee disability.

As noted above, the veteran's service medical records are not 
available.  The veteran, however, has not contended that a 
right knee disability was incurred during his military 
service.  He contends that his service-connected bilateral 
pes planus causes a gait alteration, which causes pain in his 
right knee.

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.310(a).  
Secondary service connection may also be granted for the 
degree of aggravation to a non-service connected disorder 
which is proximately due to or the result of a service-
connected disorder.  Allen v. Brown, 7 Vet. App. 439, 448-50 
(1995).

The initial question which must be answered in this case, 
however, as with any claim for service connection, is whether 
the appellant has presented a well grounded claim for 
secondary service connection.  A claim for secondary service 
connection must, as must all claims, be well grounded under 
38 U.S.C. § 5107(a).  See Dinsay v. Brown, 9 Vet. App. 79, 86 
(1996); Jones (Wayne), supra (requiring medical evidence 
showing relationship between a service-connected disability 
and condition claimed to be secondarily service connected); 
see also Locher v. Brown, 9 Vet. App. 535, 539 (1996); 
Libertine v. Brown, 9 Vet. App. 521, 522 (1996).  There must 
be evidence that the disability claimed is proximately due to 
or the result of the veteran's service-connected disability.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.310(a); Wallin v. West, 11 
Vet. App. 509, 512 (1998).  For purposes of determining 
whether a claim is well grounded, the credibility of the 
evidence in support of the claim is presumed.  See Robinette, 
8 Vet. App. at 75. 

No medical evidence has been submitted showing that arthritis 
was diagnosed or manifested to a compensable (10 percent) 
degree within one year of the veteran's discharge from 
service.  See 38 C.F.R. § 3.309(a).

A March 1997 VA orthopedic examination report indicates that 
upon physical examination no swelling, weakened movement, 
excess of fatigability, incoordination, significant pain with 
motion, or deformity was found in the veteran's right knee.  
Range of motion of the right knee was found to be 0 degrees 
of extension and 110 degrees of flexion, with no pain.  X-
rays of the right knee revealed degenerative joint disease of 
the patellofemoral joint.  The diagnosis was degenerative 
joint disease of the right knee.  There is no opinion in this 
report relating any right knee degenerative joint disease 
with the veteran's military service or his service-connected 
pes planus.

In his January 1998 substantive appeal the veteran reported 
that he had knee pain during his military service, which, he 
reported, was told to him by physicians, as being caused by 
his pes planus, due to his feet "throwing my knees out of 
balance, ...."

A review of the medical evidence indicates the only current 
right knee disability is degenerative joint disease.  As 
noted, there is no medical opinion of record relating any 
right knee degenerative joint disease with the veteran's 
military service or his service-connected pes planus.  While 
the veteran has provided his opinion that a right knee 
disability was caused by his service-connected pes planus, 
the Board notes that the veteran, as a lay person, is not 
qualified to offer opinions regarding the etiology of a right 
knee disability or right knee degenerative joint disease; 
such determinations require specialized knowledge or 
training, and, therefore, cannot be made by a lay person.  
See Jones, Espiritu, Heuer, Grottveit, supra.  Where, as 
here, the determinative issue involves medical etiology, 
competent medical evidence that the claim is plausible is 
required in order for the claim to be well grounded.  
LeShore, supra.

The Board also notes the veteran's statement that military 
physician's in service told him his right knee disability was 
caused by his pes planus.  The Court has addressed the 
question of whether a lay person's written statement about 
what a doctor told him can constitute the medical evidence of 
causation/etiology of a current disability during service 
that is generally necessary in order for a claim to be well 
grounded.  The Court held that it cannot.  These statements, 
"filtered as (they are) through a layman's sensibilities, of 
what a doctor purportedly said (are) simply too attenuated 
and inherently unreliable to constitute 'medical' evidence."  
See Robinette, supra.  A layperson's account of what a 
physician may or may not have diagnosed is insufficient to 
render a claim well grounded.  See Paulson, supra.  Hence, 
this testimony cannot serve as a predicate for finding a well 
grounded claim.

A well grounded claim must be supported by evidence, not 
merely allegations.  See Tirpak, supra.  Consequently, as a 
well grounded claim for direct or secondary service 
connection requires medical evidence of a nexus between an 
inservice injury or disease and a current disability, or 
between a service-connected disability and a non-service 
connected disability, in order to be plausible, as noted 
above, and no such evidence has been submitted, the veteran's 
claim for service connection, on either a direct or secondary 
basis, for a right knee disability, must be denied as not 
well grounded.

C.  Conclusion

The Board, in finding the veteran's claims for service 
connection not well grounded, triggers only a duty to inform 
the veteran, under 38 U.S.C.A. § 5103(a), if the Board knows 
of evidence which might make his claims "plausible."  See 
McKnight v. Gober, 131 F.3d 1483, 1485 (1997).  In this 
regard, while informing the veteran of the missing evidence, 
the Board also opines that under the facts of these claims, 
and for the above reasons, it does not realistically believe 
that any such evidence would make the claims "plausible."

II.  Evaluations for compensable ratings

Initially, the Board notes that service connection for 
bilateral pes planus and residuals of a postoperative right 
wrist injury were granted by the September 1997 RO decision 
on appeal.  The veteran's claims are thus well-grounded.  
After examining the record, the Board is satisfied that all 
relevant facts have been properly developed in regard to his 
claims and that no further assistance to the veteran is 
required to comply with the duty to assist, as mandated by 
38 U.S.C.A. § 5107(a).

Additionally, in accordance with 38 C.F.R. §§ 4.1-4.2 (1997) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed the veteran's service medical records and all 
other evidence of record pertaining to the history of the 
veteran's service-connected disabilities.  The Board has 
found nothing in the historical record which would lead to a 
conclusion that the current evidence on file is inadequate 
for proper rating purposes.

The Court has recently held that at the time of an initial 
rating in an original claim separate ratings can be assigned 
for separate periods of time based on facts found, a practice 
known as "staged" ratings.  See Fenderson, v. West, No. 96-
947, slip op. at 9 (U.S. Vet. App. Jan. 20, 1999).  Thus, the 
Board will consider whether staged ratings are warranted in 
the present case.

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities which is based on the 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. §§ 3.321(b)(1), 4.1; Fenderson, at 6.  The basis of 
disability evaluations is the ability of the body as a whole, 
or of a system or organ of the body to function under the 
ordinary conditions of daily life, including employment.  See 
38 C.F.R. § 4.10.  Although the history of a disability must 
be considered, where entitlement to compensation has already 
been established and an increase in the disability rating is 
at issue, it is the present level of disability that is of 
primary concern.  Documents created in proximity to the 
recent claim are the most probative in determining the 
current extent of impairment.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).

A.  Bilateral pes planus

In the September 1997 rating decision the RO assigned a 
noncompensable evaluation, effective December 18, 1996, the 
date of receipt of the veteran's original service connection 
claims.

The March 1997 VA orthopedic examination report indicates the 
veteran reported pain in his feet since 1956, and that he is 
currently unable to stand longer than one hour.  Upon 
physical examination mild hallux valgus and bunion formation 
was found, along with mild redness in the area of the great 
toes.  Difficulty squatting, supinating, and raising on his 
toes and heels was found.  The veteran reported a decrease in 
function because of flat feet and bunions, and fatigue after 
long standing and walking.  His gait was noted to be 
characteristic for pes planus.  X-rays revealed pes planus, 
calcaneal spurs, degenerative changes at the bilateral first 
metacarpal phalangeal joints, and mild hallux valgus 
deformity of the left foot.  The diagnoses were pes planus, 
mild hallux valgus, and bunion formation.

In his January 1998 substantive appeal the veteran reported 
"many problems" with his feet since his discharge from 
service, including causing pain in his legs.  He also 
indicated he had received arch supports for his feet from a 
VA hospital.

Disabilities of the foot are rated in accordance with 
38 C.F.R. § 4.71a, Diagnostic Code (DC) 5276.  Pes planus is 
defined as flat feet.  (Citation omitted)  See Buckley v. 
West, 12 Vet. App. 76, 79 (1998).  Acquired flatfoot is rated 
in accordance with DC 5276.  For a 50 percent evaluation 
under this code there must be a pronounced bilateral 
disorder, with marked pronation, extreme tenderness of the 
plantar surfaces of the feet, marked inward displacement and 
severe spasm of the tendo achillis on manipulation, which is 
not improved by orthopedic shoes or appliances.  A pronounced 
unilateral disorder, with the same pathology, would result in 
a 30 percent evaluation.  A severe bilateral disorder, with 
objective evidence of marked deformity (pronation, abduction, 
etc.), with pain on manipulation and use accentuated, and 
with indication of swelling on use, and characteristic 
callosities, would result in a 30 percent evaluation.  A 
unilateral severe disorder, with the same pathology, would 
result in a 20 percent evaluation.  A moderate bilateral or 
unilateral disorder, with the weight-bearing line over or 
medial to the great toe, and with inward bowing of the tendo 
achillis, and pain on manipulation and use of the feet, would 
result in a 10 percent evaluation.  A mild bilateral or 
unilateral disorder, with symptoms relieved by a built-up 
shoe or arch support, would result in a noncompensable 
evaluation.

The Board notes that the most recent VA examination report 
indicates that the veteran complained that he was unable to 
stand longer than one hour and, upon physical examination, he 
had difficulty squatting, supinating, and raising on his toes 
and heels.  It was noted that he had mild redness in the area 
of the great toes, but it was observed that mild (non-
service-connected) hallux valgus was present, along with 
bunion formation.  The veteran indicated that he had a 
decrease in function because of flat feet and bunions, and 
fatigue after long standing and walking, and it was observed 
that he walked with a characteristic pes planus gait.  
However, the examination did not show that the weight-bearing 
line was over or medial to the great toe, or that there was 
inward bowing of the tendo achillis.  Thus, the criteria for 
a compensable rating under Code 5276 have not been met.  It 
is pertinent to note that the veteran has several non-
service-connected foot disabilities, including mild hallux 
valgus, calcaneal spurs, and degenerative changes at the 
bilateral first metacarpal phalangeal joints.  In any event, 
there is no medical evidence of record to show that the 
veteran meets the criteria for a compensable rating for pes 
planus.

As the symptomatology does not rise to the level necessary 
for a compensable evaluation, it follows that it does not 
rise to the level necessary for even high evaluations, up to 
the maximum allowable, under this code, as such 
symptomatology has not been shown by the evidence of record.  
See Shoemaker v. Derwinski, 3 Vet. App. 248, 253 (1992).

Thus, the Board finds that the preponderance of the evidence 
is against a compensable evaluation for bilateral pes planus.  
The Board's selection of a diagnostic code may not be set 
aside as "arbitrary, capricious, an abuse of discretion, or 
otherwise not in accordance with the law," if relevant data 
is examined and a reasonable basis exists for its selection.  
See Tedeschi v. Brown, 7 Vet. App. 411, 413-14 (1995); Butts 
v. Brown, 5 Vet. App. 532, 539 (1993).  In determining a 
rating for a disability, the Board may only consider those 
factors which are included in the rating criteria provided by 
regulations for rating that disability.  To do otherwise 
would be legal error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 
625, 628 (1992).

B.  Residuals of a postoperative right wrist injury

In the September 1997 rating decision the RO assigned a 
noncompensable evaluation for residuals of a postoperative 
right wrist injury, effective December 18, 1996, the date of 
receipt of the veteran's original service connection claim.

A March 1997 VA examination report indicates that upon 
physical examination no swelling, weakened movement, excess 
of fatigability, incoordination, significant pain with 
motion, or deformity was found in the veteran's right wrist.  
A superficial postoperative scar was found on the right 
wrist.  Flexion of the right wrist was found to be 80 
degrees, extension was 60 degrees, abduction was 20 degrees, 
and adduction was 40 degrees.  X-rays were indicated to be 
normal, with no degenerative changes present.  The diagnosis 
was status post operation of right wrist for injury with 
glass.

A review of the medical evidence indicates the only post-
operative residual to be a superficial scar.  While 38 C.F.R. 
§ 4.71, Plate I indicates normal extension to be 70 degrees, 
there is no medical evidence that relates any loss of 
extension to the service-connected scar residual.

Scars are rated in accordance with 38 C.F.R. § 4.118, Codes 
7800-7805.  The veteran's right wrist scar has been 
determined to be superficial.  DC 7803 rates superficial 
scars, poorly nourished, with repeated ulceration.  The 
medical evidence does not show the veteran's scar 
demonstrates that symptomatology.  DC 7805, which rates other 
scars, provides that these are to be rated on limitation of 
motion of the part affected.  As noted above, no medical 
evidence relates any limitation of motion to the service-
connected scar.  DC 7804 allows for a 10 percent rating for 
superficial scars which are tender and painful on objective 
demonstration.  The medical evidence, however, does not show 
the veteran's scar demonstrates that symptomatology.  
Accordingly, a rating of 10 percent is not warranted.  In 
every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.  Thus, 
the Board finds the veteran's postoperative scar to be best 
rated as noncompensable under 38 C.F.R. § 4.118, DC 7804.

Accordingly, the preponderance of the evidence is against a 
compensable rating for residuals of a postoperative right 
wrist injury.  The Board's selection of a diagnostic code may 
not be set aside as "arbitrary, capricious, an abuse of 
discretion, or otherwise not in accordance with the law," if 
relevant data is examined and a reasonable basis exists for 
its selection.  See Tedeschi, supra; Butts, supra.  In 
determining a rating for a disability, the Board may only 
consider those factors which are included in the rating 
criteria provided by regulations for rating that disability.  
To do otherwise would be legal error as a matter of law.  
Massey, supra; Pernorio, supra.

C.  Conclusion

The Board has found no medical evidence of record which 
indicates staged ratings are in order for either of the 
veteran's service-connected disabilities.
In reaching these decisions the Board considered the doctrine 
of reasonable doubt.  However, as the preponderance of the 
evidence is against the appellant's claims, the doctrine is 
not for application.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

In reaching this decision the Board considered the issue of 
whether the veteran's service connected disabilities, 
standing alone, presented an exceptional or unusual 
disability picture, as to render impractical the application 
of the regular schedular standards, such that referral to the 
appropriate officials for consideration of an extraschedular 
evaluation is warranted.  See 38 C.F.R. § 3.321(b)(1); 
Fleshman v. Brown, 9 Vet. App. 406, 412 (1996); Bagwell v. 
Brown, 9 Vet. App. 337, 338-339 (1996); Floyd v. Brown, 9 
Vet. App. 88, 94 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  Significantly, however, no evidence has been 
presented showing factors such as a marked interference with 
employment or frequent periods of hospitalization, due solely 
to the service connected disabilities, as to render 
impractical the application of the regular schedular 
standards.  Accordingly, the Board concludes that referral to 
the appropriate officials for consideration of an 
extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) is 
not warranted.

III.  Duty to assist

With regard to the veteran's service representative's 
arguments, in the January 1999 Informal Hearing Presentation, 
as to the duty to assist and the duty to provide the veteran 
the benefit of reasonable doubt in regard to his service 
connection claims, the Board notes that these contentions 
have been addressed by the United States Court of Appeals for 
the Federal Circuit in the case of Epps v. Gober, 126 F.3d 
1464 (Fed. Cir. 1997).  That decision held that only a person 
who has submitted a well grounded claim can be determined to 
be a claimant for the purpose of invoking the duty to assist 
provisions of 38 U.S.C.A. § 5107(a) or the reasonable doubt 
provisions of 38 C.F.R. § 5107(b).  See Epps, at 1467-68.  

As to the representative's contentions that the veteran's 
service-connected claims should be remanded to the RO for VA 
examinations, the Board notes the current examinations are 
sufficient to properly evaluate the veteran's service-
connected disabilities.


ORDER

Service connection for left ear tinnitus is denied.

Service connection for a right knee disability is denied.

An increased (compensable) evaluation for bilateral pes 
planus is denied.

An increased (compensable) evaluation for residuals of a 
postoperative right wrist injury is denied.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 

